IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: NOMINATION PETITION OF                : No. 91 EM 2018
JOHN H. MORLEY, JR. AS CANDIDATE             :
FOR THE DEMOCRATIC NOMINATION                :
FOR SENATOR IN THE GENERAL                   :
ASSEMBLY FROM THE FIRST                      :
SENATORIAL DISTRICT                          :
                                             :
OBJECTION OF STANLEY FIELD AND
MAX NACHEMAN


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2018, the Application for Exercise of King’s

Bench Power, the Action for Declaratory Judgment, and the Petition for Leave to File a

Reply are DENIED.